Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000608
                                                          04-MAR-2013
                                                          01:29 PM




                            SCWC-11-0000608

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

       ADAM E. FLORENCE, JR., Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0000608; CR. NO. 10-1-0455)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on January

28, 2013 by Petitioner/Defendant-Appellant Adam E. Florence, Jr.

is hereby rejected.

            DATED:   Honolulu, Hawai#i, March 4, 2013.

Taryn R. Tomasa,                    /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
Donn Fudo,
for respondent                      /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack